Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 5/14/2021, with respect to claims 1 and 25 have been fully considered and are persuasive.  The rejection of 2/16/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-25 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose or render obvious, as claimed, comprising: a tapered inner elongate body…and wherein there is a gradient in the size of the clot inlet openings in the outer body along the length of the device, the gradient being opposite to the direction of the taper of the inner elongate body. 
WIPO Publication No. [WO2012/120490] (“Eamon et al.”), with respect to Claim 1, discloses: (See Figures 74a, 47, 48a-48c) A clot retrieval device (4101, Figs. 74a, 47, 48a, 48b, 48c) for removing occlusive clot from a blood vessel (Fig 74a shows a side view of a clot retrieval device, [pg. 110, line 6]), the device comprising: A[[n]] … inner elongate body (4102) comprising a collapsed delivery configuration and an expanded deployed configuration (...an inner elongate body having a collapsed delivery configuration and an expanded deployed configuration, [pg. 55, line 5-6]); an outer elongate body (4103) at least partially overlying the inner elongate body (...an outer elongate body at least partially overlying the inner elongate body, [pg. 55, lines 6-7])[[;]] the outer elongate body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to ...the outer elongate body being expandable relative to the inner elongate body to a radial extent which is greater than the radial extent of the inner body in the deployed configuration, [pg. 55, line 7-9]); wherein the outer elongate body comprises a plurality of clot inlet openings (4110) and a plurality of clot engaging regions (...the outer elongate body is radially spaced-apart from the inner elongate body to define there between an interior reception space and wherein the outer elongate body has at least one opening to receive clot, [pg. 55, line 21-23]), wherein the clot engaging regions are adapted, on engagement with clot, to urge clot towards the clot receiving openings and into the reception space between the outer elongate body and the inner elongate body[,]] and wherein the radial force profile of the device varies along the length of the device (A relatively lower radial force zone 4111 is located distal to zone 4110, and sits beneath the scaffolded proximal section 4104 of the outer member, so that when deployed within a clot the combined radial force of the inner and outer members is sufficient to grip the clot and create a flow lumen through that portion of the clot, while the longer, thinner struts of this zone provide this portion of the inner tubular member with greater bend flexibility than its neighbouring high radial force zone, [pg. 71, lines 22-27]).  
However, Eamon fails to disclose or render obvious: A[[n]] tapered inner elongate body…and wherein there is a gradient in the size of the clot inlet openings in the outer body along the length of the device, the gradient being opposite to the direction of the taper of the inner elongate body.  
With respect to Claim 25, Eamon discloses: A clot retrieval device (4101, Figs. 74a, 47, 48a, 48b, 48c) for removing occlusive clot from a blood vessel (Fig 74a shows a side view of a clot retrieval device, [pg. 110, line 6]), the device comprising: A[[n]] … inner elongate body (4102) comprising a collapsed delivery configuration and an expanded deployed configuration (...an inner elongate body having a collapsed delivery configuration and an expanded deployed configuration, [pg. 55, line 5-6]); an outer elongate body (4103) at least partially overlying the inner elongate body (...an outer elongate body at least partially overlying the inner elongate body, [pg. 55, lines 6-7])[[;]] the outer elongate body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space (...the outer elongate body being expandable relative to the inner elongate body to a radial extent which is greater than the radial extent of the inner body in the deployed configuration, [pg. 55, line 7-9]); wherein the outer elongate body comprises a plurality of clot receiving openings (4110) a plurality of clot engaging regions (4112), wherein the clot engaging regions are adapted, on engagement with clot, to urge clot towards the clot receiving openings and into the reception space between the outer elongate body and the inner elongate body (A relatively lower radial force zone 4111 is located distal to zone 4110, and sits beneath the scaffolded proximal section 4104 of the outer member, so that when deployed within a clot the combined radial force of the inner and outer members is sufficient to grip the clot and create a flow lumen through that portion of the clot, while the longer, thinner struts of this zone provide this portion of the inner tubular member with greater bend flexibility than its neighboring high radial force zone, [pg. 71, lines 22-27]), wherein the outer elongate member comprises a framework (48b) formed by struts (1359) and crowns (1362) and wherein proximal radiopaque markers (1408) are located at a distal end of struts which are proximally adjacent to proximal crowns (The rings comprise a network of struts and crowns which are better described in figs 48b, c and d and which include markers 1408 at the distal end for visibility under fluoroscopy, [pg. 90, lines 15-18]).  
However, Eamon fails to disclose or render obvious: A[[n]] tapered inner elongate body…and wherein there is a gradient in the size of the clot receiving openings in the outer elongate body along the length of the device, the gradient being opposite to the direction of the taper of the inner elongate body.
US Patent Publication No. [2015/0366650] (“Zi et al.”), with respect to Claim 1, discloses:  A clot retrieval device (Thrombus filter, Figure 1) for removing occlusive clot from a blood vessel Thrombus filter, Examiner understands that thrombi are captured in a blood vessel), the device comprising: A[[n]] tapered inner elongate body (Intercepting net 2) comprising a collapsed delivery configuration (Figure 5, the thrombus intercepting net 2 and the overfill prevention umbrella 3 are in an overlapped state, [0055]) and an expanded deployed configuration (See figure 6); an outer elongate body at least partially overlying the inner elongate body (Overfill prevention umbrella 3) [[;]] the outer elongate body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space (The open end of the umbrella surface 32 of the overfill prevention umbrella 3 is in a constricted memory shape, the open end of the umbrella surface 32 can be always maintained to converge toward the center, that is, the coverage on the intercepting port of the thrombus intercepting net 2 is achieved, [0046]); wherein the outer elongate body comprises a plurality of clot inlet openings and a plurality of clot engaging regions (The umbrella surface 32 of the overfill prevention umbrella 3 is a coating film with filtration pores, [0047]), wherein the clot engaging regions are adapted, on engagement with clot, to urge clot towards the clot receiving openings and into the reception space between the outer elongate body and the inner elongate body (See figures 6 and 7, the thrombus 6 obtained by filtrating from the blood vessel I is encapsulated in the thrombus intercepting net 2 by the overfill prevention umbrella 3, [0059]); and wherein the radial force profile of the device varies along the length of the device (…umbrella surface 32 of the overfill prevention umbrella 3 is a coating film with filtration pores…at the body temperature, the distal end of the umbrella stand 31 is converged toward the axial direction of the sheath 1, [0047]; Examiner understands that the change in size of the surface with the pores will cause a difference in radial force along the portions that are converged compared to those that are not).  
However, Zi fails to disclose or render obvious: wherein there is a gradient in the size of the clot inlet openings in the outer body along the length of the device, the gradient being opposite to the direction of the taper of the inner elongate body.
Thrombus filter, Figure 1)  for removing occlusive clot from a blood vessel (Thrombus filter, Examiner understands that thrombi are captured in a blood vessel), the device comprising: an a tapered inner elongate body (Intercepting net 2) comprising a collapsed delivery configuration (Figure 5, the thrombus intercepting net 2 and the overfill prevention umbrella 3 are in an overlapped state, [0055]) and an expanded deployed configuration (See figure 6); an outer elongate body at least partially overlying the inner elongate body (Overfill prevention umbrella 3); the outer elongate body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space (The open end of the umbrella surface 32 of the overfill prevention umbrella 3 is in a constricted memory shape, the open end of the umbrella surface 32 can be always maintained to converge toward the center, that is, the coverage on the intercepting port of the thrombus intercepting net 2 is achieved, [0046]); the outer elongate body comprising a plurality of clot receiving openings and a plurality of clot engaging regions (The umbrella surface 32 of the overfill prevention umbrella 3 is a coating film with filtration pores, [0047]), wherein the clot engaging regions are adapted, on engagement with clot, to urge clot towards the clot receiving openings and into the reception space between the outer elongate body and the inner elongate body (See figures 6 and 7, the thrombus 6 obtained by filtrating from the blood vessel I is encapsulated in the thrombus intercepting net 2 by the overfill prevention umbrella 3, [0059]).
However, Zi fails to disclose or render obvious: wherein the outer elongate member comprises a framework formed by struts and crowns and wherein proximal radiopaque markers are located at a distal end of struts which are proximally adjacent to proximal crowns; and wherein there is a gradient in the size of the clot receiving openings in the outer elongate body along the length of the device, the gradient being opposite to the direction of the taper of the inner elongate body.  
US Patent Publication No. [2014/0371779] (“Zale et al.”), with respect to Claim 1, discloses: A clot retrieval device (Figure 1a, clot retrieval device 1) for removing occlusive clot from a blood vessel, the device comprising: A[[n]] tapered inner elongate body (Figure 1a, Inner tubular member 3, One or both of the inner and outer members may comprise a tapered section, [0022]) comprising a collapsed delivery configuration and an expanded deployed configuration (The outer member 2 and inner tubular member 3 comprises a collapsed configuration for delivery and an expanded configuration for clot retrieval, [0193]); an outer elongate body at least partially overlying the inner elongate body (See figure 1a)[[;]] the outer elongate body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space (See figures 1a and 1h); wherein the outer elongate body comprises a plurality of clot inlet openings (Figure 1g, inlet openings 22) and a plurality of clot engaging regions (Figure 1g, inlet openings 22), wherein the clot engaging regions are adapted, on engagement with clot, to urge clot towards the clot receiving openings and into the reception space (Figure 1a, reception space 11) between the outer elongate body and the inner elongate body (...inlet openings 22 are provided in the outer member 2 these inlets 22 provide the primary movement freedom available to the clot and so the expansion of the outer member 2 urges the clot into the reception space 11, [0198])[,]] and wherein the radial force profile of the device varies along the length of the device (…The inner member may have a very different radial force to the outer member, [0021]; the inner tubular member may have a non-cylindrical cross-section, may be non-uniform in diameter, and may have tailored strut patterns to provide regions of differing radial force, [0209]).  
However, Zale fails to disclose or render obvious: wherein there is a gradient in the size of the clot inlet openings in the outer body along the length of the device, the gradient being opposite to the direction of the taper of the inner elongate body.
Figure 1a, clot retrieval device 1) for removing occlusive clot from a blood vessel, the device comprising: an a tapered inner elongate body (Figure 1a, Inner tubular member 3, One or both of the inner and outer members may comprise a tapered section, [0022]) comprising a collapsed delivery configuration and an expanded deployed configuration (The outer member 2 and inner tubular member 3 comprises a collapsed configuration for delivery and an expanded configuration for clot retrieval, [0193]); an outer elongate body at least partially overlying the inner elongate body (See figure 1a); the outer elongate body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space (See figures 1a and 1h); the outer elongate body comprising a plurality of clot receiving openings (Figure 1g, inlet openings 22) and a plurality of clot engaging regions (Figure 1g, inlet openings 22), wherein the clot engaging regions are adapted, on engagement with clot, to urge clot towards the clot receiving openings and into the reception space (Figure 1a, reception space 11) between the outer elongate body and the inner elongate body (The region between the first and second expandable member comprises two inlet mouths 22 through which clot may pass and enter the reception space 11 defined by the region between the inner and outer members, [0200]), wherein the outer elongate member (Figure 1g and 1h, outer member 2) comprises a framework formed by struts (Figure 1g and 1h, struts 20, 43, 47, 23) and crowns (Figure 1g and 1h, 45, 50, 41, 39) and wherein proximal radiopaque markers are located at a distal end of struts which are proximally adjacent to proximal crowns (See figures 1g and 1h, One or more expandable members may comprise marker bands or radiopaque features such as gold or platinum marker or coils…The gold marker is positioned to indicate to the user the distal end of the barrel section of the outer member to aid in accuracy of deployment, [0202]).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771